DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on March 3, 2021 has been entered.
 Response to Arguments
Applicant's arguments filed with the RCE have been fully considered but they are not persuasive.  
During the telephone interview, we discussed the differences between the applicants’ embodiments of figures 1 and 3.  The Examiner noted that the art rejection cites the combination as modifying Triebel so that each of its fuel cells would have its own PLC modem.  This appears to be directed to the applicants’ figure 3 embodiment, while claim 1 reads on the figure 1 embodiment.
Claim 4, however, clearly recites “the first power line communication modem comprises a plurality of slave power line communication modems”.  Thus, claim 1 reads on figure 3 as well.   Method claim 3 is also directed to the applicant’s figure 3.  The 
In claims 1 and 11, there is no written description support for the limitation that the fuel cell includes internal communication (between the microcontroller, sensors and actuators) that is “without the use of communication wires”.  The applicants cited to paragraphs 29 and 32 (Remarks, page 10), but these disclosures are directed to what exists between the two PLC modems that communicate over the DC bus.  The fuel cell (and its sensors, actuators and microcontrollers) are outside of this PLC communication path.  The specification does not disclose any manner by which the internal components of the fuel cells communicate.  There is no support for making this communication “without the use of communication wires”.  A §112(a) written description rejection for claims 1 and 11 (and their dependents) is presented below.
The Applicants should note that PLC inherently comes with “no communication wires”.  “power-line” communication, by definition, uses the power lines and not communication wires.  This phrase is redundant to the already claimed PLC functionality/structure.  Repeating it only appears to add confusion.  It does not overcome the prior art, which already discloses using power-line communication.  
Next, claim 11 recites “transferring power from the fuel cell system to the plant controller on the same circuit via the DC bus through the first and second power line communication modems.”  This is not true.  The modems pass communication, not power.  The Applicants’ figures 1 and 3 clearly show that power passes through the DC/DC converters (13), not the modems (41, 61; whether a shared first PLC modem or 
The remaining arguments are not persuasive for the following reasons:
First (Heading A), the Applicants disagree with the Examiner’s interpretation that Triebel “suggests the presence of sensors and the microcontroller” (Remarks, page 11).  The Applicants, however, do not respond to the citations provided by the Examiner.  Triebel paragraph 30 discloses that the converter is controlled in response to specific voltage values.  This implies the presence of sensors.  Paragraph 34 discloses controlling the system in response to PV generated power, fuel cell generated power, and load demand.  The Applicants are also directed to paragraph 47, which recites “status information such as, e.g. voltages, currents, power outputs, SOC, SOH, etc.”.  These disclosures all imply the presence of sensors in/near the fuel cells.  Regardless of how the Applicants characterize the interpretation of Triebel, the sensors, actuators, and microcontroller within the fuel cell are explicitly disclosed by Piccirillo.  
Regarding the interpretation of a Triebel modem, the Applicants state “DC/DC converters are not communication devices” (Remarks, page 11).  But Triebel clearly discloses the central controller (7) communicates with the individual fuel cell stacks (par 46).  Also figure 1 shows that the converters are coupled to the data bus.  This indicates that they too communicate.  Since converters are not communication devices, they obviously have a modem to complete this communication functionality. 
 The Applicants’ highlighted conclusion of what Triebel does not teach is incorrect.  First, Triebel was not alleged to disclose “no communication wires” between the fuel cell stacks and the controller.  This is exactly why Yoscovich was cited as a 
Regarding Yoscovich, the Applicants appear to focus on the reference’s series string of PV cells (Remarks, page 13).  The structure or layout of Yoscovich’s photovoltaic system was not relied on in the art rejection.  Yoscovich was only cited for its teaching of the obviousness of replacing a wired communication line with PLC. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Next, the Applicants argue that Yoscovich is silent regarding a modem (Remarks, pages 13-14).  This is not found persuasive.  Power line communication (PLC) obviously includes the presence of a modem.  The entire purpose of PLC is to carry data over power lines.  This obviously includes placing data onto an existing DC voltage (or even AC in some cases).  This is modulation.  At the receiving side, the system must separate/extract the data from the DC voltage.  This is demodulation.  This means the Yoscovich PLC system uses modems.  Pointing out Yoscovich’s silence is not a rebuttal to this obviousness analysis.
by adding a modulated carrier signal to the wiring system.” (first sentence under “Basics”, emphasis added; https://en.wikipedia.org/wiki/Power-line_communication).  PLC systems obviously use modems, regardless of whether a reference mentions them by name or not. 

Second (Heading B), the Applicants argue that modifying Triebel is improper (Remarks, page 15).  This is not found persuasive.  The Examiner agrees Triebel has his “preferred manner” in carrying out data transfer.  But this preference does not prohibit future innovations to modify and improve upon the reference.  
The Applicants then highlight portions of Yoscovich to argue that the reference is not analogous (Remarks, page 16).  As noted above, Yoscovich was cited for its disclosure of the equivalence between a wired communication bus and using PLC.  Yoscovich’s structural layout or specific manners by which it maximizes power is irrelevant to the obviousness analysis.  

Third (Heading C), Yoscovich teaches that PLC was known in the art prior to the Applicants’ earliest priority date.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Thus, the skilled artisan would have known about PLC and would have considered applying this protocol to any device that includes both communication wires and power wires.

The art rejections are maintained.
Should the Applicants amend claim 1 (and/or delete claim 4) to more clearly incorporate the features of figure 1 into the claims, the Applicants are directed to Fan (US 2015/0127862; previously cited in the PTO-892 form dated 11/5/20).  Fan (fig 5-7) discloses a PLC system with communication from a master (230) to one or more slaves (220) over an existing power bus (250).  Fan also explicitly discloses the PLC communication uses modems (see fig 6, item 212; fig 7, item 224).  Fan teaches the obviousness of using one slave modem for each load (top two 220s of fig 5) or using one slave modem for a plurality of loads (bottom 220).  Fan also discloses the loads may be industrial equipment (par 20) including sensors (par 37).  This indicates that it would be combinable with the already cited combination.  Fan is not relied upon in this Action because claim 1 does not demand that it be read as only being directed to the embodiment of figure 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the microcontroller is in communication with the plurality of sensors or the plurality of actuators of each of the plurality of fuel cell systems without the use of communication wires”. 
Claim 11 recites “communicating between the sensors or the actuators and the microcontroller of each of the plurality of fuel cell systems without the use of communication wires”.
There is no support in the specification for defining how the communication is carried out between the microcontrollers and the sensors/actuators within each fuel cell system.
The “without the use of communication wires” is disclosed in the specification (par 32) as being a benefit of using power-line communication on the DC bus.  This disclosure does not support using no communication wires within each fuel cell system.  
A proper limitation would indicate that the fuel cell system communicates with the plant controller without the use of communication wires.  The microcontroller clearly communicates with the PLC modem with a wire.  And the microcontroller clearly communicates with the internal components of the fuel cell system with a wire.  The no-wires feature only exists between the PLC modems.  
Claims 11-12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 11 recites “transferring power from the fuel cell system to the plant controller on the same circuit via the DC bus through the first and second power line communication modems”.
The purpose of a communication mode is to modulate data onto (and demodulate data from) an existing power line.  PLC modems do not transfer power.  The Applicants’ figures 1 and 3 clearly show distinct paths for power (from the fuel cell, through the DC/DC converter to the DC bus) and data (from the microcontroller, through the modem, to the DC bus).  
The specification is not enabling for taking a generic PLC modem and giving it extra functionality of transferring power from a fuel cell system.  There is undue 
C) the state of the prior art is that PLC modems transfer data, not power.
D) the level of ordinary skill in the art is that PLC modems transfer data, not power.
F) there is no direction provided by the Applicants regarding how to rewire a PLC modem to complete power transfer functionality.
G) there are no working examples.
H) a great deal of experimentation would be required to design, from scratch, a PLC modem that would carry out this functionality.
Claims 12 and 14 are similarly rejected as they depend from claim 11.
Claim Objections
Claim 1 is objected to because it remains unclear which embodiment the Applicants are claiming.  During the telephone interview, the Applicants indicated their intent to define the embodiment of figure 1. 
Claim 1, however, recites “a first power line communication modem coupled with the microcontroller” (emphasis added to show the singular).  If there are a plurality of microcontrollers in the claim (one for each fuel cell system), then there would be a plurality of PLC modems (one for each microcontroller).
Furthermore, claim 4 still recites the presence of a plurality of slave modems.  This indicates that one of the possible interpretations for the “first” modem of claim 1 is that it is really a plurality of individual “slaves”. 

Claim 11 is objected to because the “transferring power” step indicates that power is sent from the fuel cell systems “to the plant controller”.  The Applicants’ figures clearly show that power is transferred from the fuel cell systems to the inverter.  The plant controller receives data (from the PLC modem).  As noted above, PLC is well known in the art. Repeatedly defining its benefits (data over power lines; data and power over the “same circuits”) is redundant and does not further limit the claim.  
Claims 13-14 are objected to because new claims 13-15 were already added in the amendment filed October 27, 2020.  Those claims have been improperly removed.  The Applicants should either return claims 13-15 (or mark them as canceled) and present the new claims 13-14 as numbers 16 and 17.  The previously presented claims 13-15 have still been treated on the merits.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Triebel (US 2013/0127396) in view of Piccirillo (US 2006/0083961) and Yoscovich (US 2013/0193765).  
With respect to claim 1, Triebel discloses a fuel cell power generation plant (fig 1; par 6, 9, 20-48), comprising: 
a plurality of fuel cell systems (integer n systems are shown in fig 1), each of which comprises: 
a fuel cell stack for generating power (ZSn; par 23, each stack “could generate 25 to 40V DC, and provide 2.5 kW power output”; par 25 discloses fuel cell stacks); 
a plurality of sensors (par 29-30 and 34 suggests voltage sensors; par 45 discloses SOC and SOH sensors; either way, Triebel is modified by Piccirillo to include distinct sensors) arranged in different locations of the plurality of fuel cell systems; 
a DC-DC converter (DCn) via which the fuel cell stack is coupled to a DC bus (6); and 
a microcontroller configured to acquire sensor data and obtain control signals for the DC-DC converter (par 29-30, 34, 47);
an inverter (5) coupled with the DC-DC converter of each of the plurality of fuel cell systems via the DC bus and coupled to a power load; 
a first modem (obviously within ZSn or DCn, these components obviously require a modem in order to communicate over the data bus 8; see analysis below) coupled with the microcontroller of all of the plurality of fuel cell systems; 

a second modem (obviously within 7 to communicate over the data bus 8; see analysis below) coupled with the first modem via a communication bus (8); and 
a plant controller (7) coupled with the second modem and communicating with the inverter (see bus 8 connection between 7 and 5).  
Triebel discloses a fuel cell power generation system that includes a parallel array of fuel cell stacks that feed a common DC bus via respective DC/DC converters.  
Regarding the sensors, Triebel discloses that the system knows when and how to control the DC-DC converters (par 29-30, 34, 46-47).  This suggests the presence of sensors and the microcontroller to receive sensed data and convert those signals into distinct control functions.  Generic “sensors” within the fuel cell system are also explicitly disclosed by Piccirillo (see below). 
Paragraph 46 discloses that a plant controller (7) receives sensor data and performs “dynamic adaptations” on the system via communication bus (8).   This is evidence of a “modem” at each termination point of the bus (8) to allow the plant controller (7) to successfully communicate with the converters (DCn).  A modem is obviously required in order to “modulate” and “demodulate” data to/from a data bus.  
Triebel discloses the plant controller uses a communication bus (8) to remotely control the fuel cell stack and the common inverter.  Triebel does not expressly disclose: A) the fuel cell stack includes actuators; or B) its modems are power line communication (“PLC”) modems and that the DC bus is the medium for both communication and power transfer.  
(A)	Piccirillo discloses a fuel cell system (fig 1, 6; par 34-37, 55-56) that comprises:
a fuel cell stack (15) for generating power; 
a plurality of sensors (14) arranged in different locations of the plurality of fuel cell system; 
a plurality of actuators (16);
a DC-DC converter (not shown in figures; discussed in par 35-36) via which the fuel cell stack is coupled to a DC bus (6); and 
a microcontroller (20, 18, 22) communicating with the plurality of sensors (see arrow from 14 to 18), the plurality of actuators (see arrow from 16 to 18) and the DC-DC converter (par 35-36), and configured to acquire sensor data from the plurality of sensors and obtain control signals for the plurality of actuators and the DC-DC converter (par 35-36);

wherein the microcontroller is in communication with the plurality of sensors or the plurality of actuators of each of the plurality of fuel cell systems without the use of communication wires (the reference does not disclose that internal communication within each fuel cell requires “wires”).
Piccirillo discloses a fuel cell system with the claimed arrangement of components.  In the combination, each Triebel stack (of the n shown in fig 1) would be replaced/modified) to include the sensors and actuators of Piccirillo.  The combination would maintain the Triebel DC/DC converter.  It is noted that the claim only broadly recites that the sensors are “arranged in different locations”.  The claim does not recite where those locations are or what types of sensors are in each location.  Thus, a detailed analysis of Piccirillo’s sensors (which are clearly labeled in the plurality) is not required at this time.
Triebel and Piccirillo are analogous because they are from the same field of endeavor, namely fuel cell stacks.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Triebel fuel cell stack to include the sensors, actuators and microcontroller, as taught by Piccirillo.  The motivation for doing so would have been to more accurately control the stack.  By including sensors, the system will know the current status of the fuel cells.  By including actuators, the system will be able to control the fuel cells to change how it is operating.  By including a microcontroller, the system can be programmed to run automatically without human intervention.
modulator and demodulator”.  PLC obviously includes the functionality of modulating and demodulating data onto/from a power line.  Evidence can be found in the Wikipedia article, cited on page 6).  Even though Yoscovich does not use the term “modem”, one obviously exists in the reference in its disclosure of PLC communication.
When combined, the Triebel controllers (7 and either/both of ZSn and DCn) would communicate using PLC modems such that “the DC bus is the medium for both communication and power transfer between the plurality of fuel cell systems and the plant controller to occur on the same circuit through the first and second power line communication modems.”  
Triebel and Yoscovich are analogous because they are from the same field of endeavor, namely communicating information between controllers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to replace Triebel’s dedicated communication bus (8) with PLC that uses the DC bus (6), as taught by Yoscovich.  The motivation for doing so would have been the application of a known technique to a known device ready for improvement to yield predictable results.  MPEP §2143(D).   The benefits of PLC systems are known in the art.  The skilled artisan would have been aware of the lower complexity and costs associated with reducing the number of cables in the Triebel system.  The Applicants’ recognition of lower costs (Specification, paragraph 33) is not new.

With respect to claim 9, Piccirillo discloses the plurality of sensors comprise one or more sensors of pressure, thermocouple, flowrate, temperature, current, voltage, gas composition, flow switch, pressure switch and load cells (par 35, lines 1-9).  
With respect to claim 10, Piccirillo discloses the plurality of actuators comprise one or more actuators of fuel gas flow controller, air gas flow controller, variable frequency drives for air and fuel blower, solenoid valves, and flow control valves (par 35, lines 12-19).
With respect to claim 11, the combination discloses the structure of the preamble (see art rejection of claim 1) and the method steps of: 
acquiring, by one of a plurality of microcontrollers, sensor data from sensors of one of the plurality of fuel cell systems (Piccirillo par 35), and sending the sensor data of the one fuel cell system to one of a plurality of slave power line communication modems (Piccirillo par 55); 
transmitting, by the one slave power line communication modem, the sensor data of the one fuel cell system via a DC bus to a master power line communication modem (Piccirillo par 55; the transmission would be to Triebel master 7); 
receiving, by the master power line communication modem, the sensor data of the one fuel cell system and sending the sensor data of the one fuel cell system to a plant controller (Triebel par 46-47; master modem and the plant controller receives the sensor data for “dynamic adaptations”); 

transferring power from the fuel cell system to the plant controller on the same circuit via the DC bus through the first and second power line communication modems (Triebel teaches transferring power from the fuel cell systems to the inverter; the Triebel inverter is interpreted as part of the plant controller; Yoscovich teaches replacing Triebel’s data bus with PLC, thereby sending power and data over the same DC circuits); and
323081controlling, by the plant controller, an inverter coupled via the DC bus to the fuel cell stack of each fuel cell system to regulate a voltage of the DC bus (Triebel par 46; the plant controller is able to control the inverter; this will obviously result in affecting the voltage of the DC bus 6). 
The references are analogous, as discussed above.
With respect to claim 12, the combination teaches each fuel cell system comprises a plurality of actuators (Piccirillo 16) and a DC-DC converter (Triebel DCn) via which the fuel cell stack is coupled to the DC bus (see Triebel fig 1), and the method comprises: 
obtaining, by the plant controller, control signals for the plurality of actuators and the DC-DC converter of each fuel cell system and sending the control signals for the each fuel cell system to the master power line communication modem (Triebel par 46, “dynamic adaptations” includes the ability 
transmitting, by the master power line communication modem, the control signals for one fuel cell system via the DC bus to one of the plurality of slave power line communication modems (Triebel par 46-47; the Triebel dynamic adaptations are obviously “transmitted” in order to reach the component that is to be controlled; Yoscovich teaches the use of DC PLC modems); and 
receiving, by the one slave power line communication modem, the control signals for the one fuel cell system and sending the control signals for the one fuel cell system to one of the plurality of microcontrollers (Triebel par 46-47; the Triebel commands are obviously received at the components that are to be controlled; Yoscovich teaches the use of DC PLC modems). 
With respect to previously presented and inadvertently removed claims 13-15, the combination teaches that communication between the fuel cell power generation plant and the plant controller comprise no communication wires and that data/power are transferred on the same circuit via the DC bus.  Yoscovich teaches using a DC bus for PLC is an obvious variant of Triebel’s dedicated communication bus (8).  In the combination, Triebel’s communication bus (8) is removed.  The limitations of claims 13-15 are redundant to the recitation, in claims 1 and 11, regarding the use of PLC.
With respect to new claims 13-14, Triebel discloses the plant controller (7) is directly coupled to and communicates with the inverter (5).   Triebel’s controller and inverter are immediately adjacent to each other.  They share a common data line and there are no other components in between them.  This makes them “directly coupled”.  Alternatively, the relative physical placement of these components is an obvious modification that does not affect their electrical functionalities.  Moving components around so that they “directly couple”, or drawing a box around them to group them as one component, is within the level of ordinary skill in the art. 
Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Triebel in view of Piccirillo, Yoscovich and DeVries (US 2007/0190380).
With respect to claim 2, the combination teaches the plurality of fuel cell systems (see Triebel), but does not expressly disclose individual enclosures.  DeVries discloses a fuel cell system with its own enclosure (fig 1, item 21; par 35).  The combination and 
With respect to claim 3, the combination discloses the plurality of fuel cell systems are distributed in different regions (see Triebel fig 1).  No two devices can occupy the same space. This means that Triebel’s plurality of fuel cell systems are in different locations.  This satisfies the limitation of “different regions”. 
With respect to claim 4, the combination teaches the Triebel second modem (within 7) is a “master” PLC modem and the first modem (within DCn) comprise a plurality of “slave” PLC modems, one of which is coupled with the microcontroller of one of the plurality of fuel cell systems.  Triebel, when combined with Yoscovich, teaches the plurality of slave PLC modems are coupled to the master PLC modem via the DC bus. 
With respect to claim 5, Piccirillo discloses the modem (142), Triebel discloses that this modem would be a “slave” (to the master 7), Yoscovich discloses the modem is a PLC modem that uses the DC bus, and DeVries discloses that all components of the fuel cell system are in the enclosure.  Thus, the combination teaches each of the plurality of slave power line communication modems is arranged in the enclosure of one corresponding fuel cell system.  

With respect to claim 7, the combination discloses the DC bus coupler comprises an interface circuit, a transmitter and a receiver, the transmitter and the receiver being respectively coupled to the DC bus via the interface circuit.  
Piccirillo discloses the “interface” (fig 6, item 142).  Yoscovich discloses the PLC modem.  A “modem” is short for “modulator and demodulator”.  The modulator is a transmitter and the demodulator is a receiver.  These are obviously the basic building blocks of a modem.  The claim does not appear to recite any structural features of the modem that would not be understood to already be included just by using the term “modem”.  Thus, the combination teaches a transmitter and receiver coupled to the DC bus via an interface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/           Primary Examiner, Art Unit 2836